DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0100053 Kang et al.
Regarding claim 8, Kang teaches a flexible conductive film (paragraph 0003), comprising:
a bottom film 220 (paragraph 0060);
a conductive layer 230a (paragraph 0065), disposed on an entire surface of one side of the bottom film (figure 13 and paragraph 0066 teaching that shape of the metal plates may be modified and the interval between metal plates is variable, such that the metal plates may be adjacent with no interval at all);
wherein the conductive layer and one side of the bottom film near the conductive layer are both wavy (figure 13).
Regarding claim 9, Kang teaches that the conductive layer comprises a first conductive layer 232 disposed on the bottom film and a second conductive layer 231 disposed on the first conductive layer (figure 13 and paragraph 0065).
Regarding claim 10, Kang teaches that the first conductive layer and the second conductive layer are both wavy (figure 13).
Regarding claim 11, Kang teaches that a material for both of the first conductive layer and the second conductive layer is silver nano (paragraph 0047). 
Regarding claim 12, Kang teaches that the flexible conductive film further comprises a protective layer 210 (paragraph 0060) disposed on the conductive layer (figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0100053 Kang et al as applied to claims 8 and 12 above, and further in view of US 2012/0168009 Chen et al.
Regarding claim 13, Kang teaches the flexible conductive film and teaches that the structure of the protective layer is the same as the structure of the bottom film (paragraph 0061). Kang does not teach the materials for the protective layer or bottom film. One reading Kang as a whole would appreciate that Kang is not concerned with the composition of these layers, suggesting that it would be within the purview of one of ordinary skill in the art. 
Chen teaches a flexible display device including a top flexible layer 340, a bottom flexible layer 320 (paragraph 0036), and a conductive layer in between 330a (paragraph 0039), where the material for the two flexible layers is polyurethane and the same (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the flexible layer composition of Chen in the product of Kang because these are flexible materials suitable to forming a flexible display panel (paragraph 0036). 
Regarding claim 14, Kang teaches the flexible conductive film and teaches that the structure of the protective layer is the same as the structure of the bottom film (paragraph 0061). Kang does not teach the material for the bottom film. One reading Kang as a whole would appreciate that Kang is not concerned with the composition of these layers, suggesting that it would be within the purview of one of ordinary skill in the art. 
Chen teaches a flexible display device including a top flexible layer 340, a bottom flexible layer 320 (paragraph 0036), and a conductive layer in between 330a (paragraph 0039), where the material for the two flexible layers is polyurethane and the same (paragraph 0036).
Chen does not explicitly teach that the polyurethane is an elastomer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an elastomeric material in flexible display devices because elastomeric materials return to their original shape after deformation, a feature desirable in flexible display devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the flexible layer composition of Chen in the product of Kang because these are flexible materials suitable to forming a flexible display panel (paragraph 0036). 

Response to Arguments
Applicant's arguments filed April 30, 2022, have been fully considered but they are not persuasive. Applicant argues that Kang teaches an interval between plates such that the claim cannot be met. However, as discussed above, Kang teaches variability in the metal plate shape and interval (paragraph 0066) such that the interval may be eliminated. Such an embodiment would read on the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781